BRICE, Chief Justice (specially concurring). I reluctantly concur in the opinion of Mr. Justice SADLER; but solely upon the legal proposition that we have consistently adhered to, to-wit: If the judgment of the trial court is supported by substantial evidence it will not be disturbed here. I find that it is so supported, although in my opinion which avails nothing here, the great weight of evidence is opposed to the judgment. There being substantial evidence to support the judgment, and the question of waiver or ratification not having been raised by the pleadings, or in the trial court or here, the matter must rest upon the substantial evidence rule.